Case: 3:14-cr-00110-jdp Document #: 80 Filed: 05/26/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,
ORDER
Plaintiff,
v
14-cr-1 10-jdp
PETER MEEKER,

Defendant.

 

Peter Meeker, through counsel, has filed a motion for compassionate release under the
FIRST STEP Act. Section 603(b) of the Act amends 18 U.S.C. § 3582(c)(1)(A) to permit an
inmate to move the sentencing court for compassionate release, provided that the inmate has
fully exhausted all administrative rights to appeal the failure of the Bureau of Prisons to make
a such motion, or if 30 days has lapsed from the receipt of such a request by the warden,
whichever is earlier,

Defendant Meeker contends that due to the risk of Covid-19 infection, his medical
condition provides extraordinary or compelling reasons to grant release. The court recognizes
that all such requests are urgent and the concerned parties will work expeditiously to resolve
them. The court requires additional information to determine whether defendant Meeker has
exhausted his administrative remedies and if there are extraordinary or compelling reasons to
grant release. .

Accordingly, defendant Meeker is ordered to provide to the court and the U.S.
Probation Office the following information;

.1) Verification that inmate has.exhausted all administrative rights
to appeal or is in the process of such appeal. (The Bureau of

Prisons’ website has contact information and an email address for
the executive assistant at each facility.)

 
Case: 3:14-cr-00110-jdp Document #: 80 Filed: 05/26/20 Page 2 of 2

2) Medical records documenting the inmate’s medical condition
and required level of care;

3) A proposed release plan, including the address of the residence;
family contact information; mode of transportation from prison
to the proposed residence; and medical care needed, the provider
of care in the community, and the source of funding, should the
inmate be released. (The court will consider whether treatment in
the community will match care in the Bureau of Prisons,
considering that community medical facilities may be providing
only emergency care during the Covid-19 pandemic.)

The inmate and counsel are responsible for providing this information to the court. The
U.S. Probation Office may assist counsel with obtaining information and documentation from
the Bureau of Prisons. And the court, if requested, will issue an order to the warden of the
inmate’s facility to facilitate process. But the ultimate responsibility for providing this
information belongs to the inmate petitioning for release.

Upon receipt of the required information, the U.S. Probation Office is ordered to
complete a pre-release investigation and submit a letter of findings to the court, the parties,
and to the Bureau of Prisons.

Once the Probation Office has submitted its findings, the government has five days to
respond to the motion for compassionate release, Defendant Meeker's reply, if any, is due the
following day. The court will schedule a prompt hearing (by telephone or videoconference) if
necessary.

Entered May 26, 2020.

BY THE COURT:

Sip 0. Cee, —

JAMES D. PETERSON
District Judge

 
